Title: To Alexander Hamilton from Abraham Baldwin, 5 April 1794
From: Baldwin, Abraham
To: Hamilton, Alexander



[Philadelphia] Saturday the 5. of April 1794.

Resolved, that it would be satisfactory to the Committee, that the paper submitted to them, April 1st 1794, by the Secy. of the Treasury, respecting the point of authority, under which, monies borrowed abroad, have been drawn to the United States, should be presented to the President of the United States; and that the Secretary should obtain from him, such declaration concerning the same, as the President may think proper to make.

Abr. BaldwinChairman of Committee.
